Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,250,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A system for photorealistic social face-trait encoding, prediction, and manipulation, comprising one or more processors configured with machine-readable instructions, that when executed cause the one or more processors to: a. encode an image of a face as a multi-dimensional vector comprising one or more learned image features using an encoding process involving one or more stages; b. modify the multi-dimensional vector to adjust at least one objective or subjective trait based on a learned function between the at least one objective or subjective trait and the one or more learned image features in the multi-dimensional vector; and c. decode the modified multi-dimensional vector to generate an image of a realistic synthetic face.

2. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to establish the mapping between the at least one objective or subjective trait and the one or more learned image features the adjustments to the multi-dimensional vector are based upon.

3. The system according to claim 2, wherein the mapping is established based on a dataset of a plurality of images, each of which is characterized by a plurality of annotators for the at least one objective or subjective trait.

4. The system according to claim 3, wherein the plurality of images comprises at least 1,000 images, and the plurality of annotators comprises at least 25 estimates.

5. The system according to claim 1, wherein the mapping between the at least one objective or subjective trait and the one or more learned image features is established based on at least one other mapping between a different trait and the one or more learned image features.

6. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed, cause the one or more processors to estimate at least one feature of a given face.

7. The system according to claim 6, wherein the at least one estimated feature is selected from the group of features consisting of age, gender, level of perceived trustworthiness, and level of perceived smiling.

8. The system according to claim 1, wherein the one or more processors are present on one or more servers.

9. The system according to claim 1, wherein each of the one or more processors are a graphics processing unit (GPU).

10. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed, cause the one or more processors to transmit the realistic synthetic face to a mobile device.

11. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed, cause the one or more processors to receive the image of the original face and one or more instructions, and wherein modifying the multi-dimensional vector is further based on the one or more instructions.

12. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed, cause the one or more processors to modify the multi-dimensional vector of the encoded original face a plurality of times, each time generating a different image of a realistic synthetic face, each based on a different adjustment of the at least one objective or subjective trait.

13. The system according to claim 1, wherein the encoding process comprises a fast encoding component that is trained to predict image features given an accompanying image, and a slow encoding component having a gradient-based optimization algorithm that uses the predicted image features as the initializations, where the slow encoding component searches for image features that would result in the realistic synthetic face to have similar features as the original face.

14. The system according to claim 1, wherein decoding is performed by a model trained to generate realistic synthetic faces based on the multi-dimensional vector of the learned image feature.

15. The system according to claim 1, wherein the at least one objective or subjective trait comprises trustworthiness or dominance.

16. The system according to claim 1, wherein the one or more processors are further configured to modify the multi-dimensional vector to adjust an objective appearance-based dimension.

17. The system according to claim 1, wherein the one or more processors are further configured to map an arbitrary semantic trait representation to a corresponding visual trait representation.

18. A method for photorealistic social face-trait encoding, prediction, and manipulation, comprising the steps of: a. receiving an image of a face; b. mapping the image of the face to a multi-dimensional vector of learned image features using a first machine learning algorithm trained to map any image of any face to a multi-dimensional vector of learned image feature; c. adjusting a trait dimension of the image of the face by adjusting a value of at least one learned image feature based on a mapping established between the trait dimension and the at least one learned image feature; d. generating a realistic synthetic face based on the mapped image of the face and the adjusted values of the at least one learned image feature using a second model trained to generate realistic synthetic faces based on the multi-dimensional vector of the learned image feature.
1. A system for photorealistic social face-trait encoding, prediction, and manipulation, comprising one or more processors configured with machine-readable instructions, that when executed cause the one or more processors to: a. encode an image of an original face as a multi-dimensional vector comprising one or more learned image features using a two-stage encoding process; b. modify the multi-dimensional vector to adjust at least one subjective social trait based on a learned function between the subjective social trait and the one or more learned image features in the multi-dimensional vector; and c. decode the modified multi-dimensional vector to generate an image of a realistic synthetic face.


2. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to establish the correlation between the subjective social trait and the one or more learned image features the adjustments to the multi-dimensional vector are based upon.

3. The system according to claim 2, wherein the correlation is established based on a dataset of a plurality of images, each of which is rated by a plurality of subjects for the subjective social trait.

4. The system according to claim 3, wherein the plurality of images comprises at least 1,000 images, and the plurality of subjects comprises at least 25 subjects.

5. The system according to claim 1, wherein the correlation between the subjective social trait and the one or more learned image features is established based on at least one other correlation between a different subjective social trait and the one or more learned image feature.

6. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to estimate at least one feature of the original face.

7. The system according to claim 6, wherein the at least one estimated feature is selected from the group of features consisting of age, gender, level of perceived trustworthiness, and level of perceived smiling.

8. The system according to claim 1, wherein the one or more processors are present on one or more servers.

9. The system according to claim 1, wherein each of the one or more processors are a graphics processing unit (GPU).

10. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to transmit the realistic synthetic face to a mobile device.

11. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to receive the image of the original face and a one or more instructions, and wherein modifying the multi-dimensional vector is further based on the one or more instructions.

12. The system according to claim 1, wherein the one or more processors are further configured with machine-readable instructions, that when executed cause the one or more processors to modify the multi-dimensional vector of the encoded original face a plurality of times, each time generating a different image of a realistic synthetic faces, each based on a different adjustment of the at least one subjective social trait.

13. The system according to claim 1, wherein two-stage encoding process comprises a fast encoding component that is trained to predict image features given an accompanying image, and a slow encoding component having a gradient descent optimization algorithm that uses the predicted image features as the initializations, where the slow encoding component searches for image features that would result in the realistic synthetic face to have similar features as the original face.

14. The system according to claim 1, wherein decoding is performed by a neural network trained to generate realistic synthetic faces based on the multi-dimensional vector of learned image feature.

15. The system according to claim 1, wherein the at least one subjective social trait comprises trustworthiness or dominance.

16. The system according to claim 1, wherein the one or more processors are further configured to modify the multi-dimensional vector to adjust an objective appearance-based dimension.

17. The system according to claim 1, wherein the one or more processors are further configured to map an arbitrary semantic trait representation to a corresponding visual trait representation.

18. A method for photorealistic social face-trait encoding, prediction, and manipulation, comprising the steps of: a. receiving an image of a face; b. mapping the image of the face to a multi-dimensional vector of learned image features using a first neural network trained to map any image of any face to a multi-dimensional vector of learned image feature; c. adjusting a subjective social trait dimension of the image of the face by adjusting a value of at least one learned image feature based on a linear correlation established between the social trait dimension and the at least one learned image feature; d. generating a realistic synthetic face based on the mapped image of the face and the adjusted values of the at least one learned image feature using a second neural network trained to generate realistic synthetic faces based on the multi-dimensional vector of learned image feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668